Per Curiam:

Plaintiffs in error contend that the verdict is wrong, and that no cause of action was proved. Counsel for defendants in error object to the consideration by this court of the question raised, on the ground, that the record does not *108purport to contain all the evidence. The only allegations in the record referring to the evidence are: “The plaintiffs rest;” “the defendants rest.” And after these expressions it appears other evidence was presented to the trial court. Therefore the objection is well taken, as it is not apparent that the whole case is here. (Comm’rs of Brown Co. v. Roberts, 22 Kas. 762; Moody v. Arthur, 16 Kas. 419.)
The judgment of the district court will be affirmed.